DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 12-14, and 19 with an earliest effective filing date of 6/9/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (U.S. Publication No. 2013/0166543 filed on 12/22/11) in view of Li (U.S. Publication No. 2016/0098416 published on 4/7/16) and further in view of Park et al. (U.S. Publication No. 2018/0213299 published on 7/26/18).
With respect to claim 1, the MacDonald reference teaches a computer-implementable method to implement metadata comprising: 
identifying metadata (documents have associated metadata [paragraph 35]) that describes content/resources related to products/services of a business (the search profile is used for online retailers and shopping sites [paragraph 23]), wherein the metadata dynamically changes or is updated by the business (additions or updates to the metadata are determined [paragraph 35]); 
monitoring trends and evolved search patterns as to the products/service of the business based on the identified metadata (trends are identified [paragraphs 21, 28, and 55]]); 
determining gaps in existing metadata that describes the content/resources related to products/services of the business based on monitored trends (the service updates the metadata at predetermined intervals such that the period since the last interval is the determined gap in existing metadata [paragraph 35]); and 
dynamically updating the existing metadata based on the gaps that determined (the metadata is updated since the last interval to fill the gap since the last update [paragraph 35]).
The MacDonald reference does not explicitly recite providing new search terms and secondary terms if new trends are detected or determining metadata that describes the content/resources related to products/services of the business to be added or subtracted based on the monitored trends. The Li reference teaches providing new search terms and secondary terms if new trends are detected (search queries are suggested based on trending key words [paragraphs 60, 68, and 74]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of MacDonald with the suggestions of Li. Such a modification would have made the system more desirable to users by providing them additional helpful information to use in their search. The Park reference teaches determining metadata that describes the content/resources related to products/services of the business to be added or subtracted based on the monitored trends (the system monitors trends to determine how to update the metadata [paragraphs 31-35]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of MacDonald and Li with the trend-based metadata updates of Park. Such a modification would have made the system more desirable to users by keeping the data more up to date. 
With respect to claim 2, the MacDonald, Li, and Park references teach all of the limitations of claim 1 as described above. In addition, the MacDonald reference teaches that the content/resources are found at different sources, including non-business sources (the documents are from disparate sources [paragraph 35]).
	With respect to claim 3, the MacDonald, Li, and Park references teach all of the limitations of claim 1 as described above. Additionally, the MacDonald reference teaches that the monitoring trends is based on user search patterns (the search component identifies the trends [paragraph 28]).
	With respect to claim 4, the MacDonald, Li, and Park references teach all of the limitations of claim 1 as described above. In addition, the MacDonald reference teaches that the monitoring is performed on different demographics (the disparate sources can include different social networks [paragraphs 31-33]), languages, and/or regions.
	With respect to claim 7, the MacDonald, Li, and Park references teach all of the limitations of claim 1 as described above. Additionally, the MacDonald reference teaches that the dynamically updating is perform through an edge optimized interactive layer (the service 222 polls the APIs to obtain the updates [paragraph 35]).
With respect to claim 8, the limitations of claim 8 are merely the system embodiment of claim 1 and claim 8 does not recite any further significant limitations therein. Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 and claim 8 is likewise rejected on that same basis.
With respect to claim 9, the limitations of claim 9 are merely the system embodiment of claim 2 and claim 9 does not recite any further significant limitations therein. Therefore, the limitations of claim 9 are rejected in the analysis of claim 2 and claim 9 is likewise rejected on that same basis.
With respect to claim 10, the limitations of claim 10 are merely the system embodiment of claim 3 and claim 10 does not recite any further significant limitations therein. Therefore, the limitations of claim 10 are rejected in the analysis of claim 3 and claim 10 is likewise rejected on that same basis.
With respect to claim 11, the limitations of claim 11 are merely the system embodiment of claim 4 and claim 11 does not recite any further significant limitations therein. Therefore, the limitations of claim 11 are rejected in the analysis of claim 4 and claim 11 is likewise rejected on that same basis.
With respect to claim 15, the limitations of claim 15 are merely the non-transitory, computer-readable storage medium embodiment of claim 1 and claim 15 does not recite any further significant limitations therein. Therefore, the limitations of claim 15 are rejected in the analysis of claim 1 and claim 15 is likewise rejected on that same basis.
With respect to claim 16, the limitations of claim 16 are merely the non-transitory, computer-readable storage medium embodiment of claim 2 and claim 16 does not recite any further significant limitations therein. Therefore, the limitations of claim 16 are rejected in the analysis of claim 2 and claim 16 is likewise rejected on that same basis.
With respect to claim 17, the limitations of claim 17 are merely the non-transitory, computer-readable storage medium embodiment of claim 3 and claim 17 does not recite any further significant limitations therein. Therefore, the limitations of claim 17 are rejected in the analysis of claim 3 and claim 17 is likewise rejected on that same basis.
With respect to claim 18, the limitations of claim 18 are merely the non-transitory, computer-readable storage medium embodiment of claim 4 and claim 18 does not recite any further significant limitations therein. Therefore, the limitations of claim 18 are rejected in the analysis of claim 4 and claim 18 is likewise rejected on that same basis.
With respect to claim 20, the limitations of claim 20 are merely the non-transitory, computer-readable storage medium embodiment of claim 7 and claim 20 does not recite any further significant limitations therein. Therefore, the limitations of claim 20 are rejected in the analysis of claim 7 and claim 20 is likewise rejected on that same basis.

Claims 5, 6, 12-14, and 19 with an earliest effective filing date of 6/9/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (U.S. Publication No. 2013/0166543 filed on 12/22/11) in view of Li (U.S. Publication No. 2016/0098416 published on 4/7/16) and Park et al. (U.S. Publication No. 2018/02213299 published on 7/26/18) and further in view of Dettori et al. (U.S. Publication No. 2008/0271008 filed on 4/27/07).
	With respect to claim 5, the MacDonald, Li, and Park references teach all of the limitations of claim 1 as described above. They do not explicitly recite that determining gaps comprises performing algorithms and rule sets. The Dettori reference teaches that determining gaps comprises performing algorithms and rule sets (algorithms and rules are used in the updating [paragraphs 80-81]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of MacDonald, Li, and Park with the algorithms of Dettori. Such a modification would have made the system more desirable to users by giving them greater control over the function of the system.
	With respect to claim 6, the MacDonald, Li, Park, and Dettori references teach all of the limitations of claim 5 as described above. In addition, the Dettori reference teaches that the algorithms and rule sets comprise predetermined parameters set by the business (various parameters are utilized [paragraphs 80-81]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of MacDonald, Li, and Park with the algorithms of Dettori. Such a modification would have made the system more desirable to users by giving them greater control over the function of the system.
	With respect to claim 12, the limitations of claim 12 are merely the system embodiment of claim 5 and claim 12 does not recite any further significant limitations therein. Therefore, the limitations of claim 12 are rejected in the analysis of claim 5 and claim 12 is likewise rejected on that same basis.
	With respect to claim 13, the limitations of claim 13 are merely the system embodiment of claim 6 and claim 13 does not recite any further significant limitations therein. Therefore, the limitations of claim 13 are rejected in the analysis of claim 6 and claim 13 is likewise rejected on that same basis.
	With respect to claim 14, the MacDonald, Li, Park, and Dettori references teach all of the limitations of claim 12 as described above. In addition, the MacDonald reference teaches that the dynamically updating is perform through an edge optimized interactive layer (the service 222 polls the APIs to obtain the updates [paragraph 35]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of MacDonald, Li, and Park with the algorithms of Dettori. Such a modification would have made the system more desirable to users by giving them greater control over the function of the system.
With respect to claim 19, the limitations of claim 19 are merely the non-transitory, computer-readable storage medium embodiment of claim 5 and claim 19 does not recite any further significant limitations therein. Therefore, the limitations of claim 19 are rejected in the analysis of claim 5 and claim 19 is likewise rejected on that same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRIS E MACKES/Primary Examiner, Art Unit 2153